In an action on a fire insurance policy, defendant appeals from a judgment of the Supreme Court, *818Kings County (Beckinella, J.), entered August 12, 1980, which is in favor of plaintiff in the principal sum of $72,000, upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. In light of plaintiff’s attorney’s proclivity for making prejudicial comments, it was error to deny defendant’s request to record plaintiff’s closing statement to the jury (see Roman v Bronx-Lebanon Hosp. Center, 51 AD2d 529, 530; Croix v New York City Tr. Auth., 28 AD2d 691). It was also error for the court to dismiss the affirmative defense of fraud, as the evidence established a question of fact for the jury (see Saks & Co. v Continental Ins. Co., 23 NY2d 161). Hopkins, J.P.„ Gibbons, O’Connor and Thompson, JJ.,.concur.